Case 2:20-cv-00699-PKC-LB Document 39 Filed 02/23/21 Page 1 of 8 PageID #: 3187




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------x
 WESTCHESTER FITNESS, LLC, HOLLY
 WALLMAN, and JASON WALLMAN,

                                Plaintiffs,                     MEMORANDUM & ORDER
                                                                  20-CV-699 (PKC) (LB)
                  - against -

 RETROFITNESS, LLC, ROBERT
 SPRECHMAN, and JANE AND JOHN DOES
 1–10,

                                 Defendants.
 -------------------------------------------------------x
 PAMELA K. CHEN, United States District Judge:

         Franchisee Plaintiffs Westchester Fitness, LLC (“Westchester Fitness”), Holly Wallman,

 and Jason Wallman (“the Wallmans”) brought this action against franchisor Defendants

 Retrofitness, LLC (“Retrofitness”), Robert Sprechman (collectively “Retrofitness Defendants”),

 and Jane and John Does 1–10 in the Supreme Court of the State of New York, Suffolk County,

 alleging state-law violations in connection with the parties’ Franchise Agreement and the renewal

 thereof. (See generally Complaint (“Compl.”), Dkt. 1-1.) The Retrofitness Defendants removed

 the action to this Court on February 7, 2020. (See Notice of Removal (“Notice”), Dkt. 1.) At the

 parties’ request, the case was stayed for six months. (See 3/30/2020, 6/5/2020, 8/3/2020, and

 8/21/2020 Docket Orders.) Once the stay was lifted on September 21, 2020, Defendants moved

 to compel arbitration. (Motion to Compel Arbitration (“Defs.’ Mot.”), Dkt. 21.) Plaintiffs

 subsequently moved for leave to file a supplemental complaint and join non-diverse parties, the

 joinder of which would require remand. (Dkts. 28, 31.) Upon review of the record, the Court has

 determined that it lacks subject-matter jurisdiction, and remands the case to state court. 1




                                                            1
Case 2:20-cv-00699-PKC-LB Document 39 Filed 02/23/21 Page 2 of 8 PageID #: 3188




                                        BACKGROUND

        In 2008, the Wallmans decided to invest in a Retrofitness franchise. (Compl., Dkt. 1-1,

 ¶ 10.) With a group of minority investors, the Wallmans raised over $1.8 million in startup costs

 to operate a franchise through Westchester Fitness in East Farmingdale, New York. (Id. ¶¶ 14,

 111; see Franchise Agreement, Ex. F, Dkt. 27-6, at 1.) The parties executed a ten-year Franchise

 Agreement set to expire in September 2019. (See Compl., Dkt. 1-1, ¶¶ 123, 126; Franchise

 Agreement, Ex. F, Dkt. 27-6.) The business did not perform as well as the Wallmans had hoped

 and, from 2015 through 2017, Plaintiffs made efforts to sell the franchise but could not find a

 buyer. (Id. ¶¶ 15, 18–22.) Eventually, the Wallmans decided to invest more capital into

 Westchester Fitness and renew the Franchise Agreement. (Id. ¶ 23.) Despite several months of

 renewal negotiations, the parties were unable to come to an agreement regarding the drafting of a

 new franchise agreement. (Id. ¶¶ 32–83.) Shortly thereafter, in November 2019, Retrofitness

 commenced an action against Westchester Fitness and Holly Wallman in New Jersey Superior

 Court (the “New Jersey action”), alleging breach of the Franchise Agreement, violation of the

 Lanham Act, and trade dress infringement. (Proposed Supplemental Complaint (“Supp. Compl.”),

 Dkt. 28, ¶ 107 (citing Retrofitness LLC v. Westchester Fitness, LLC, No. L-4140-19 (MON) (N.J.

 Super. Ct. Nov. 21, 2019)); see also id. ¶ 114.)

        On January 2, 2020, Plaintiffs filed the instant action against the Retrofitness Defendants

 in the New York Supreme Court, alleging state-law violations in connection with the Franchise

 Agreement and the renewal thereof . (See generally Compl., Dkt. 1-1.) The Retrofitness

 Defendants removed the action to this Court on February 7, 2020, invoking diversity jurisdiction

 pursuant to 28 U.S.C. § 1332. (See generally Notice, Dkt. 1.) The Retrofitness Defendants state

 in their Notice of Removal that “this Court has jurisdiction over this matter under 28 U.S.C.



                                                    2
Case 2:20-cv-00699-PKC-LB Document 39 Filed 02/23/21 Page 3 of 8 PageID #: 3189




 § 1332(a)(1), insofar as the Plaintiff has alleged damages of roughly $1.8 million and, while the

 Plaintiff is a citizen of the State of New York, the Defendants are citizens of Florida and New

 Jersey, respectively.” (Id. at 1; see also Compl., Dkt. 1-1, ¶¶ 5 (alleging that Westchester Fitness

 is a New York limited liability company (“LLC”) with its principal place of business in New

 York), 6 (alleging that Retrofitness is a Delaware LLC with its principal place of business in

 Florida).)

           At the parties’ joint request, the case was stayed between March 30, 2020 and September

 21, 2020. (See 3/30/2020, 6/5/2020, 8/3/2020, and 8/21/2020 Docket Orders.) 2 On September 21,

 2020, Defendants filed a pre-motion conference (“PMC”) request in connection with a motion to

 dismiss and motion to compel arbitration pursuant to the Franchise Agreement’s arbitration clause.

 (Defs.’ Mot., Dkt. 21). The Court construed the PMC request as the motions themselves and

 directed Plaintiffs to respond. (See 9/24/2020 Docket Order.) Plaintiffs filed an amended

 complaint3 on October 14, 2020 (Dkts. 26, 27), a motion to supplement the amended complaint on

 October 15, 2020 (Dkt. 28), and a PMC request in connection with motions for joinder and remand

 on October 22, 2020 (Plaintiffs’ Motion for a Pre-Motion Conference, Dkt. 31). The Court

 construed those filings as a motion for leave to file a supplemental complaint and motion to

 remand, to which Defendants were directed to respond. (See 11/2/2020 Docket Order.) The Court

 held oral argument on all of the pending motions on December 15, 2020. (See 12/15/2020 Minute

 Entry.)

           On February 1, 2021, after considering the parties’ motion briefing and oral argument, the

 Court sua sponte issued an order directing the parties to file supplemental briefing on Westchester

 Fitness’s and Retrofitness’s citizenship, in light of the fact that each entity is an LLC and “[f]or

 purposes of diversity jurisdiction, an LLC has the citizenship of each of its members.” (2/1/2021



                                                   3
Case 2:20-cv-00699-PKC-LB Document 39 Filed 02/23/21 Page 4 of 8 PageID #: 3190




 Docket Order (quoting Bischoff v. Boar’s Head Provisions Co., 436 F. Supp. 2d. 626, 634

 (S.D.N.Y. 2006)).) The parties filed their supplemental submissions on February 16, 2021. (Dkts.

 37, 38.)

                                            DISCUSSION

         Though Plaintiffs’ remand motion is premised on the proposed joinder of non-diverse

 defendants, the Court has the authority to remand this case on different grounds. The relevant

 statute states in pertinent part:

         A motion to remand the case on the basis of any defect other than lack of subject
         matter jurisdiction must be made within 30 days after the filing of the notice of
         removal under [S]ection 1446(a). If at any time before final judgment it appears
         that the district court lacks subject matter jurisdiction, the case shall be remanded.

 28 U.S.C. § 1447(c). The Second Circuit has construed this statute as authorizing a district court,

 at any time, to remand a case sua sponte upon a finding that it lacks subject-matter jurisdiction.

 See Mitskovski v. Buffalo & Fort Erie Pub. Bridge Auth., 435 F.3d 127, 131, 133−34 (2d Cir. 2006)

 (citing, inter alia, Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986)).

         Diversity jurisdiction pursuant to 28 U.S.C. § 1332 “requires ‘complete diversity,’ i.e. all

 plaintiffs must be citizens of states diverse from those of all defendants.” Finnegan v. Long Island

 Power Auth., 409 F. Supp. 3d 91, 95 (E.D.N.Y. 2019) (quoting Pa. Pub. Sch. Emps.’ Ret. Sys. v.

 Morgan Stanley & Co., 772 F.3d 111, 117–18 (2d Cir. 2014)); see also Wash. Nat’l Ins. Co. v.

 OBEX Grp. LLC, 958 F.3d 126, 133 (2d Cir. 2020) (“It is axiomatic that ‘diversity jurisdiction is

 available only when all adverse parties to a litigation are completely diverse in their citizenships.’”

 (quoting Herrick Co. v. SCS Commc’ns, Inc., 251 F.3d 315, 322 (2d Cir. 2001))). For purposes of

 establishing diversity jurisdiction, an individual is considered a citizen of their state of domicile,

 i.e., “the place where [they] ha[ve] [their] true fixed home and principal establishment, and to

 which, whenever [they are] absent, [they have] the intention of returning.” Palazzo ex rel.


                                                   4
Case 2:20-cv-00699-PKC-LB Document 39 Filed 02/23/21 Page 5 of 8 PageID #: 3191




 Delmage v. Corio, 232 F.3d 38, 42 (2d Cir. 2000) (quoting Linardos v. Fortuna, 157 F.3d 945,

 948 (2d Cir. 1998)). “Domicile is not synonymous with residence; a party can reside in one place

 and be domiciled in another.” Kennedy v. Trs. of Testamentary Tr. of Will of Kennedy, 633 F.

 Supp. 2d 77, 81 (S.D.N.Y. 2009) (citing Miss. Band of Choctaw Indians v. Holyfield, 490 U.S. 30,

 47–49 (1989)). An LLC, on the other hand, “takes the citizenship of its members.” Avant Cap.

 Partners, LLC v. W108 Dev. LLC, 387 F. Supp. 3d 320, 322 (S.D.N.Y. 2016) (citing, inter alia,

 Bayerische Landesbank v. Aladdin Cap. Mgmt. LLC, 692 F.3d 42, 49 (2d Cir. 2012)); see also

 U.S. Liab. Ins. Co. v. M Remodeling Corp., 444 F. Supp. 3d 408, 409 (E.D.N.Y. 2020).

         Defendants allege in their Notice of Removal that the Wallmans are citizens of New York,

 and that Defendant Sprechman is a citizen of New Jersey. (See Notice, Dkt. 1, at 1; see also Supp.

 Compl., Dkt. 28, ¶¶ 9–10, 12.) However, the parties did not properly allege the citizenship of

 Westchester Fitness or Retrofitness in the Complaint, Proposed Supplemental Complaint, or

 Notice of Removal. (See Notice, Dkt. 1, at 1; Compl., Dkt. 1-1, ¶¶ 5–6; Supp. Compl., Dkt. 28,

 ¶¶ 8, 11.) The parties instead appear to conflate the citizenship rule for LLCs with that for

 corporations, which are “deemed to be a citizen of every State and foreign state by which it has

 been incorporated and of the State or foreign state where it has its principal place of business.”

 See 28 U.S.C. § 1332(c)(1). Plaintiffs allege that Westchester Fitness “is a New York [LLC] with

 its principal place of business” in New York, and that Retrofitness “is a[n] [LLC] organized and

 existing under and by virtue of the laws of the State of Delaware, with a principal place of

 business” in Florida. (See Compl., Dkt. 1-1, ¶¶ 5–6; see also Supp. Compl., Dkt. 28, ¶¶ 8, 11.)

 The Retrofitness Defendants allege simply in their Notice of Removal that “Plaintiff is a citizen of

 the State of New York, [and] the Defendants are citizens of Florida and New Jersey, respectively.”

 (Notice, Dkt. 1, at 1.)



                                                  5
Case 2:20-cv-00699-PKC-LB Document 39 Filed 02/23/21 Page 6 of 8 PageID #: 3192




        In their supplemental submissions, the parties state that Westchester Fitness’s members are

 citizens of New York, New Jersey, Florida, and Israel (Dkt. 38), and that Retrofitness’s members

 are citizens of Florida, Illinois, and Connecticut (Dkt. 37). Westchester Fitness is thus a citizen of

 New York, New Jersey, Florida, and Israel, and Retrofitness is a citizen of Florida, Illinois, and

 Connecticut. See Bischoff, 436 F. Supp. 2d at 634. Because both Westchester Fitness and

 Retrofitness are citizens of Florida, the parties lack complete diversity, and this Court lacks

 subject-matter jurisdiction pursuant to 28 U.S.C. § 1332.

                                           CONCLUSION

        For the foregoing reasons, this case is remanded to the Supreme Court of the State of New

 York, Suffolk County, under Index No. 600083/2020, for lack of federal subject-matter

 jurisdiction. The Clerk of the Court is respectfully directed to terminate this matter.

                                                       SO ORDERED.


                                                       /s/ Pamela K. Chen
                                                       Pamela K. Chen
                                                       United States District Judge
 Dated: February 23, 2021
        Brooklyn, New York



        1  The Court notes, with considerable frustration at both parties, that remand is being
 ordered not because of Plaintiffs’ proposed joinder of non-diverse defendants, but because of the
 lack of diversity from the outset of the case, which the Court had to determine on its own after
 wasting time and resources on the parties’ competing motions, all of which utterly failed to identify
 this fundamental issue. Counsel for both parties should familiarize themselves with the basics of
 federal subject-matter jurisdiction.

        2 The parties’ stay request was based on the New York Governor’s COVID-related
 Executive Order mandating closure of fitness facilities, which the parties explained had “created
 havoc in the industry. As a result, the parties, while being close to resolving the matter, have had
 to pause negotiations as key components of the settlement cannot be completed because of the
 COVID-19 pandemic.” (Dkt. 10.)



                                                   6
Case 2:20-cv-00699-PKC-LB Document 39 Filed 02/23/21 Page 7 of 8 PageID #: 3193




        3  Plaintiffs’ counsel would do well to remember that, while a complaint must plead
 sufficient facts to “state a claim to relief that is plausible on its face,” Bell Atl. Corp. v. Twombly,
 550 U.S. 544, 570 (2007), it should consist of “a short and plain statement of the claim showing
 that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2) (emphasis added). Furthermore,
 “[e]ach allegation must be simple, concise, and direct.” Fed. R. Civ. P. 8(d) (1); see also
 Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988) (“The statement should be short because
 unnecessary prolixity in a pleading places an unjustified burden on the court and the party who
 must respond to it because they are forced to select the relevant material from a mass of verbiage.”
 (alteration, internal quotations, and citations omitted)); Infanti v. Scharpf, No. 06-CV-6552 (ILG),
 2008 WL 2397607, at *1 (E.D.N.Y. June 10, 2008) (“Complaints which ramble, which needlessly
 speculate, accuse, and condemn, and which contain circuitous diatribes far removed from the heart
 of the claim do not comport with these goals and this system; such complaints must be dismissed.”
 (quoting Prezzi v. Berzak, 57 F.R.D. 149, 151 (S.D.N.Y. 1972))).

         Plaintiff’s Proposed Supplemental Complaint, submitted as an Amended Complaint,
 comprises 531 paragraphs over 169 pages, describes in detail what appears to be every interaction
 and conversation between the parties during the relevant period, and references 1,420 pages of
 exhibits. (See generally Supp. Compl., Dkt. 28; Exs. A–K, Dkts. 27-1–11.) Such lengthy
 pleadings—particularly the seventy-one verbatim reproductions of email exchanges between the
 parties, some of which span several pages (see Supp. Compl., Dkt. 28, ¶¶ 33, 35, 37, 45–46, 52,
 54–58, 69, 74–75, 83, 89–91, 100, 106, 118–19, 126, 144, 147–49, 154, 156, 157, 159, 164–70,
 173–74, 178, 240–43, 263–67, 269, 270–73, 275–76, 278, 280–83, 285–91, 293)—are completely
 unnecessary, counter-productive, and plainly violate the brevity requirement of the Federal Rules
 of Civil Procedure. And in general, repetitive conclusions do little to bolster Plaintiffs’ case. For
 example, Plaintiffs need not include seventeen iterations of the same statement to convey their
 point:

             •   “In sum, the total standstill of business, commerce, and everyday life in New York
                 for months, and the severe limitations placed on the operation of fitness centers in
                 New York in particular, has completely and unforeseeably frustrated the purpose
                 of the Lease, and has rendered performance impossible.” (Id. ¶ 6.)

             •   “This shut down has, thus utterly and irreversibly frustrated the purpose o f the
                 Landlord and Westchester Fitness’s agreements[.]” (Id. ¶ 247.)

             •   “In other words, the purpose of tendering a monthly rent to operate Westchester
                 Fitness’s fitness facility is completely frustrated when the facility cannot open.”
                 (Id. ¶ 250.)

             •   “Accordingly, given the near 6 month shut down of all New York fitness
                 facilities . . . the purpose of the Lease has been frustrated and therefore should be
                 rescinded.” (Id. ¶ 252.)

             •   “As a result of its total inability to operate its business by government order,
                 Westchester Fitness’s performance under the Lease was excused by, inter alia, the
                 doctrines of frustration of purpose and impossibility of performance[.]” (Id. ¶ 258.)
                                                   7
Case 2:20-cv-00699-PKC-LB Document 39 Filed 02/23/21 Page 8 of 8 PageID #: 3194




          •   “In addition, in light of the frustration of purpose and impossibility of performance
              caused by the COVID-19 Pandemic, and related government shut-down orders and
              restrictions placed on the operation of fitness centers in New York, Westchester
              Fitness elected to rescind the Lease as asserted herein.” (Id. ¶ 297.)

          •   “Unfortunately, as a result of the governmental lockdown restrictions resulting
              from the COVID-19 Pandemic, Westchester Fitness was expressly precluded by
              law from operating its fitness center at the Premises, and thus the very purpose of
              the Lease has been completely frustrated[.]” (Id. ¶ 306.)

          •   “The COVID-19 Pandemic and Executive Order 202.3 have completely frustrated
              the very purpose of the Lease, and made it impossible for the parties to perform.”
              (Id. ¶ 317.)

          •   “Because of the COVID-19 Pandemic, Westchester Fitness cannot operate its
              facility at the Premises consistent with the parties’ fundamental understanding,
              purpose, and expectation at the time the Lease was entered.” (Id. ¶ 318.)

          •   “Westchester Fitness’ inability to operate its store has completely frustrated the
              purpose of the Lease and rendered performance impossible.” (Id. ¶ 319.)

          •   “[T]he inability to operate as a fitness center free from the restrictions imposed by
              the government on the use, occupancy and operations . . . constitute a breach of the
              Lease[.]” (Id. ¶ 323.)

          •   “Accordingly, as a result of the COVID-19 Pandemic and Executive Orders, the
              Lease is terminated and also rescinded by the legal doctrines of frustration of
              performance and impossibility of performance[.]” (Id. ¶ 324.)

          •   “Specifically, the Landlord Defendants seek to enforce the Lease despite the fact
              that the Lease is rescinded under the doctrine of frustration of purpose.” (Id. ¶ 461.)

          •   “Therefore, Plaintiff seeks a declaratory judgment of its rights under the doctrine
              of frustration of purpose.” (Id. ¶ 467.)

          •   “When Plaintiff was forced to cease all operations at the Premises, the purpose of
              the Lease was frustrated and impossible to effectuate due to no fault of Plaintiff.”
              (Id. ¶ 481.)

          •   “When Plaintiff was forced to cease all operations at the Premises, the purpose of
              the Lease was frustrated and impossible to effectuate due to no fault of Plaintiff.”
              (Id. ¶ 522.)

          •   “This sudden mandatory cessation of operations at the Premises was unforeseeable
              and not contemplated by the Plaintiff[.]” (Id. ¶ 523.)

                                                8
